[Cite as In re G.A., 2013-Ohio-17.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                         WARREN COUNTY




IN THE MATTER OF:                                :

        G.A. & M.A.                              :      CASE NO. CA2012-10-100

                                                 :              DECISION
                                                                  1/7/2013
                                                 :

                                                 :



             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                             JUVENILE DIVISION
                             Case No. 11-D000649



David P. Fornshell, Warren County Prosecuting Attorney, 500 Justice Drive, Lebanon, Ohio
45036, for appellee, state of Ohio

Jeffrey E. Richards, 147 Miami Street, P.O. Box 536, Waynesville, Ohio 45068, for appellant,
G.A.

Andrea Ostrowski, 25 East Central Avenue, Suite 4, Springboro, 45066, guardian ad litem



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Warren County Court of Common Pleas, Juvenile Division, and upon a brief filed by

appellant's counsel, oral argument having been waived.
                                                                        Butler CA2012-10-100

       {¶ 2} Counsel for appellant, G.A., has filed a brief with this court pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review of

the record from the proceedings below fails to disclose any errors by the trial court prejudicial

to the rights of appellant upon which an assignment of error may be predicated; (2) lists one

potential error "that might arguably support the appeal," Anders at 744, 87 S.Ct. at 1400; (3)

requests that this court review the record independently to determine whether the

proceedings are free from prejudicial error and without infringement of appellant's

constitutional rights; (4) requests permission to withdraw as counsel for appellant on the

basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief and

motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       RINGLAND, P.J., S. POWELL and PIPER, JJ., concur.